Case 5:20-cv-00589-WFJ-PRL Document 12 Filed 01/19/21 Page 1 of 4 PageID 40




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              OCALA DIVISION

CHANCE B. FRIDRIKSSON,

       Plaintiff,

v.                                                     Case No: 5:20-cv-589-Oc-02PRL

FNU WOOTEN and JOHN DOE,

       Defendants.


                             ORDER DISMISSING CASE

       Plaintiff, a pretrial detainee at the Marion County Jail, initiated this case by

filing a pro se civil rights Complaint. (Doc. 1). On December 15, 2020, the Court

ordered Plaintiff to show cause why this case should not be dismissed for abuse of the

judicial process because Plaintiff failed to truthfully disclose all his prior federal cases,

as required on the complaint form. (Doc. 8). Plaintiff has filed a response. (Doc. 11).

       Plaintiff executed the civil rights complaint form under the penalty of perjury.

(Doc. 1 at 7). That form requires prisoners to disclose information regarding previous

lawsuits initiated by them. Specifically, it required Plaintiff to disclose whether he had

“initiated lawsuits or appeals from lawsuits in federal court that have been dismissed

as frivolous, malicious or for failure to state a claim upon which relief may be granted,”

and to disclose all other lawsuits he filed in state or federal court dealing with the same

facts involved in this action, and other lawsuits he filed relating to the conditions of

his imprisonment. It also required Plaintiff to disclose information about each lawsuit
Case 5:20-cv-00589-WFJ-PRL Document 12 Filed 01/19/21 Page 2 of 4 PageID 41




filed. Plaintiff listed one case: Fridriksson v. Kyle, 8:17-cv-741-T-36TGW (M.D. Fla.).

The Court, however, identified an additional case brought by Plaintiff: Fridriksson v.

Figueroa, 3:18-cv-879-J-39MCR (M.D. Fla.).

       The inquiry concerning a prisoner’s prior lawsuits is not a matter of idle

curiosity, nor is it an effort to raise meaningless obstacles to a prisoner’s access to the

courts. Rather, the existence of prior litigation initiated by a prisoner is required in

order for the Court to apply 28 U.S.C. § 1915(g) (the “three strikes rule” applicable to

prisoners proceeding in forma pauperis). Additionally, it has been the Court’s

experience that a significant number of prisoner filings raise claims or issues that have

already been decided adversely to the prisoner in prior litigation. Identification of that

prior litigation frequently enables the Court to dispose of the successive case without

further expenditure of finite judicial resources. In the absence of any basis for excusing

a plaintiff’s lack of candor, failure to disclose and truthfully describe previous lawsuits

as clearly required on the Court’s prisoner civil rights complaint form warrants

dismissal of the complaint for abuse of the judicial process. See Redmon v. Lake County

Sheriff’s Office, 414 F. App’x 221, 225 (11th Cir. 2011). 1

       In Redmon, the Eleventh Circuit affirmed the dismissal of a prisoner’s civil rights

complaint that did not disclose a previous lawsuit. The plaintiff argued that he

“misunderstood” the form, but the Court held that the district court had the discretion

to conclude that the plaintiff’s explanation did not excuse his misrepresentation


       1
         Error! Main Document Only.Pursuant to 11th Cir. Rule 36-2, unpublished opinions
are not binding precedent but may be cited as persuasive authority.


                                            -2-
Case 5:20-cv-00589-WFJ-PRL Document 12 Filed 01/19/21 Page 3 of 4 PageID 42




because the complaint form “clearly asked Plaintiff to disclose previously filed

lawsuits[.]” Id. The Court determined that dismissal was an appropriate sanction:

       Under 28 U.S.C. § 1915, “[a] finding that the plaintiff engaged in bad
       faith litigiousness or manipulative tactics warrants dismissal.” Attwood v.
       Singletary, 105 F.3d 610, 613 (11th Cir. 1997). In addition, a district court
       may impose sanctions if a party knowingly files a pleading that contains
       false contentions. Fed. R. Civ. P. 11(c). Although pro se pleadings are
       held to a less stringent standard than pleadings drafted by attorneys, a
       plaintiff's pro se status will not excuse mistakes regarding procedural rules.
       McNeil v. United States, 508 U.S. 106, 113 (1993).

Id. The failure to exercise candor in completing the form impedes the Court in

managing its caseload and merits the sanction of dismissal. See id.; Jenkins v. Hutcheson,

708 F. App'x 647, 648 (11th Cir. 2018) (finding that “the district court was entitled to

dismiss [plaintiff’s] complaint based on his failure to fully disclose his litigation

history,” and noting that the district court reasoned that requiring prisoners to disclose

prior lawsuits is important to enable courts to apply the “three strike rule” and dispose

of successive cases that relitigate old matters)

       In his response to the Order to Show Cause (Doc. 11), Plaintiff states that the

omission of previous lawsuits was not intentional, but he did not want to provide

incomplete information because “he could not recall the defendants name or case

number.” That is not a credible response. Plaintiff has failed to truthfully disclose one

of his prior cases as required by the plain language instructions of the form and has

failed to come forward with any persuasive reason to excuse his lack of candor. The

Court finds that Plaintiff's failure to fully disclose his previous lawsuits, under penalty

of perjury, constitutes an abuse of the judicial process. See Rivera v. Allin, 144 F.3d 719,



                                            -3-
Case 5:20-cv-00589-WFJ-PRL Document 12 Filed 01/19/21 Page 4 of 4 PageID 43




731 (11th Cir. 1998). An appropriate sanction for such abuse of the judicial process is

the dismissal of the Complaint. Id.

      Accordingly, this case is hereby DISMISSED without prejudice. Such

dismissal counts as a “strike” for the purposes of the three-strikes provision of the

PLRA, 28 U.S.C. § 1915(g). The Clerk is directed to enter judgment dismissing this

case without prejudice, terminate any pending motions, and close the file.

      IT IS SO ORDERED.

      DONE AND ORDERED at Ocala, Florida, this 19 day of January 2021.




Copies to: Pro se Party




                                         -4-
